Citation Nr: 0511591	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  00-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
multiple gastrointestinal (GI) adhesions of the small bowel 
secondary to exploratory laparotomies, multiple jejunal 
perforations, and hepatitis C with cirrhosis, for the period 
from January 27, 2000, to April 30, 2002.

2.  Entitlement to a rating in excess of 50 percent for 
multiple GI adhesions of the small bowel secondary to 
exploratory laparotomies, multiple jejunal perforations, and 
hepatitis C with cirrhosis, for the period from May 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board notes that in his October 2000 substantive appeal 
the veteran appeared to raise a claim for an effective date 
earlier than January 27, 2000, for the award of service 
connection for hepatitis C, under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  Then, in a December 2003 
written statement the veteran said that he wanted "to be 
paid prorated from 1978 through 2003 [b]ecause the end is 
near."  However, in a January 2004 letter to the veteran, 
the RO acknowledged receipt of his recent written note and 
addressed his concerns regarding special monthly 
compensation, special adaptive housing, and automobile and 
adaptive equipment.  The RO further advised the veteran that 
if he desired to open a claim for another issue he should 
submit a statement which clarified his claim.  The veteran 
did not respond to the RO's letter.  Thus, the Board is of 
the opinion that no further VA action is required regarding 
the veteran's written statements.


FINDINGS OF FACT

1.  For the period from January 27, 2000, to April 30, 2002, 
the objective and competent medical evidence of record is in 
approximate balance as to whether the veteran's service-
connected multiple GI adhesions of the small bowel secondary 
to exploratory laparotomies, multiple jejunal perforations, 
and hepatitis C with cirrhosis was manifested by moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
without evidence of more than moderately severe adhesions of 
the peritoneum with partial obstruction manifested by delayed 
motility of barium meal and less frequent prolonged episodes 
of pain.

2.  For the period from May 1, 2002, the objective and 
competent medical evidence of record is in approximate 
balance as to whether the veteran's service-connected 
multiple GI adhesions of the small bowel secondary to 
exploratory laparotomies, multiple jejunal perforations, and 
hepatitis C with cirrhosis is manifested by moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression without evidence 
of more than moderately severe adhesions of the peritoneum 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent prolonged episodes of pain.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, for the 
period from January 27, 2000, to April 30, 2002, the 
schedular criteria for a 60 percent evaluation (vice the 
currently assigned 30 percent) for multiple gastrointestinal 
adhesions of the small bowel secondary to exploratory 
laparotomies, multiple jejunal perforations, and hepatitis C 
with cirrhosis have been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.112, 4,114, 
Diagnostic Codes 7301, 7312, 7345 (2001), effective prior to 
July 2, 2001; 38 C.F.R. §§ 3.102, 3.159, 4.112, 4.114, 
Diagnostic Code 7301, 7312, 7354 (2004), effective July 2, 
2001.

2.  Giving the benefit of the doubt to the veteran, for the 
period from May 1, 2002, the schedular criteria for a 60 
percent evaluation (vice the currently assigned 50 percent) 
for multiple gastrointestinal adhesions of the small bowel 
secondary to exploratory laparotomies, multiple jejunal 
perforations, and hepatitis C with cirrhosis have been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.112, 4,114, Diagnostic Codes 7301, 7312, 7345 (2001), 
effective prior to July 2, 2001; 38 C.F.R. §§ 3.102, 3.159, 
4.112, 4.114, Diagnostic Code 7301, 7312, 7354 (2004), 
effective July 2, 2001.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record reflects that, in a February 1976 
rating decision, the RO granted service connection for 
laparotomy with multiple jejunal perforations, and assigned a 
noncompensable disability evaluation.  In an August 1977 
decision, the RO recharacterized the veteran's disability as 
multiple GI adhesions of the small bowel secondary to 
exploratory laparotomies and multiple jejunal perforations, 
and assigned a 10 percent disability evaluation under 
Diagnostic Code 7301.  Then, in June 1979, the RO awarded a 
30 percent disability evaluation for the veteran's service-
connected GI disability.

In January 2000, the veteran submitted a written claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for hepatitis C that, he asserted, was the result of 
treatment at a Department of Veterans Affairs medical 
facility in 1978.

Pertinent VA medical records and examination reports, dated 
from 1995 to 2004, are associated with the claims file.  VA 
medical records indicate that the veteran weighed 180 pounds 
in June 1995 and, in August 1995, he weighed 186.4.  In 
June 1996, he weighed 173 pounds.  Results of an upper GI 
series performed in July 1996 were normal.  Records indicate 
that, November 1996, the veteran weighed 186.1 pounds.  

In July 1997, it was noted that the veteran had a history of 
chronic hepatitis, and that hepatitis C serology would be 
checked.  Laboratory tests performed by VA in September 1998 
showed elevated AST (aspartate aminotransferase) and SGOT 
(serum glutamic oxaloacetic transaminaise (same as AST)) 
levels.  In September 1998, it was noted that the veteran, 
who was then 51 years of age, had been wheelchair-bound since 
1978.  In November 1998, he weighed 157 pounds and, in March 
1999, he weighed 169 pounds.  A January 2000 record entry 
indicates that the veteran was 71 inches tall and weighed 
177.2 pounds.

A February 2000 record indicates an abdominal echogram showed 
a liver normal in size with an inhomogeneous echo pattern 
that was difficult to penetrate, compatible with parenchymal 
disease/cirrhosis.  Possible mild renal parenchymal disease 
was noted, with no hydronephrosis.  According to a March 2000 
VA record entry, the veteran weighed 184.5 lbs.  When seen in 
the VA outpatient clinic in May 2000, on the same day as the 
VA examination described below, he weighed 169.1 lbs.  

The veteran underwent VA examination of his viscera in May 
2000.  According to the examination report, the veteran said 
he learned he was positive for hepatitis C two years earlier.  
At that time abnormal liver function tests showed elevation 
in his AST (SGOT).  Since his diagnosis, and since he was 
found hepatitis C positive, the veteran had not noticed any 
symptoms consistent with end-stage liver disease.  He had no 
pain or tenderness, no abdominal pain, no ascities, and no 
peripheral edema.  There were no episodes of jaundice or 
abnormally colored urine or stool.  There was no abdominal 
pain, no nausea or vomiting, and no bowel abnormalities.  It 
was noted that, for the most part, the veteran remained 
asymptomatic with regarding to his hepatitis C status.  In 
February, a liver ultrasound revealed that the liver, while 
normal in size, had an inhomogeneous echogenic pattern 
consistent with parenchymal liver disease or cirrhosis.  He 
also did not have any ascites or any other abnormalities 
noted.  The veteran's recent laboratory test results, from 
April, revealed an AST of 4.7, ALT (alanine aminotransferase; 
same as SGPT (serum glutamic pyruvic transaminaise)) of 58, 
albumin of 3.8, total protein of 8.4, bilirubin of 1.0, 
alkaline phosphatase of 91.  PT (prothrombin time) was 12.5, 
PTT was 29, CBC (complete blood count) was completely within 
normal limits as was the veteran's basic metabolic profile, 
except for a slightly low BUN (blood urea nitrogen) of 6, 
potassium of 3.4, and creatinine of 1.6.

On examination, the veteran, who was in a wheel chair due to 
paraplegia, appeared to be in no distress.  His vital signs 
were stable.  His abdomen was soft, with active bowel sounds.  
Liver span was normal.  There were no palpable masses, no 
fluid shift, and no tenderness.  The clinical impression was 
that he was hepatitis-C positive, confirmed by a PCR 
(polymerase chain reaction) test that was positive, and the 
veteran also had a typical laboratory pattern of one with 
hepatitis C, including the elevated ALT.  In the VA 
examiner's opinion, most likely, the veteran had acquired the 
hepatitis C from the transfusions he received during a VA 
hospitalization in 1973 or 1978.  The examiner noted that the 
veteran was enrolled in a Liver Clinic but laboratory test 
results did not warrant intervention with interferon or other 
types of therapy.  The VA examiner did not recommend a liver 
biopsy for the veteran, as he would not be treated for his 
hepatitis C.  However, if the decision were made for 
treatment, the VA examiner recommended that a liver biopsy 
and an abdominal computed tomography (CT) scan be performed.

In a May 2000 rating decision, the RO granted the veteran's 
claim for hepatitis C pursuant to 38 U.S.C.A. § 1151, and 
awarded a noncompensable disability evaluation under 
Diagnostic Code 7345, effective from January 27, 2000.

In the August 2000 statement of the case, the RO 
characterized the veteran's disability as multiple 
gastrointestinal (GI) adhesions of the small bowel secondary 
to exploratory laparotomies, multiple jejunal perforations, 
and hepatitis C, evaluated as 30 percent disabling under DC 
7301.

August 2000 VA medical records indicate that the veteran had 
elevated liver function tests.  An ultrasound test showed 
evidence of cirrhosis on the right upper quadrant, and there 
was no evidence of portal hypertension or GI bleed in the 
past.  He weighed 170 pounds.

In November 2000, it was noted that the veteran weighed 176.2 
pounds.  At that time he was assessed prior to undergoing a 
penile implant.  His problem list included hepatitis and 
depression.  He denied having diarrhea.  He weighed 174.7 
pounds.  Liver function tests were within normal limits and 
the veteran had no symptoms at that time.

February 2001 VA records reflect no evidence of portal 
hypertension or GI bleed in the past, and that the veteran 
weighed 183.9 pounds.

An April 2001 VA infectious disease record indicates that the 
veteran denied a history of any GI bleeding.  Examination 
revealed that his abdomen was soft, and his liver and spleen 
were not palpable.  There were no masses or ascites and no 
evidence of splenomegaly or collateral veins on the abdomen.  
There was no history of depression.  The clinical impression 
was chronic hepatitis C, and the VA medical specialist 
indicated that the veteran had the option of undergoing a 
liver biopsy to see whether he could skip prescribed 
medication or go directly to it, considering the risks 
involved in the biopsy.  When seen at the end of the month, 
an urgent care note indicates that the veteran weighed 174.3 
pounds.

May 2001 VA records indicate that the veteran weighed 176 
pounds and he discussed Interferon treatment and its side 
effects with his physician.  At that time his abdomen was 
soft, his liver and spleen were not palpable, there were no 
masses and no ascites.  The clinical impression was chronic 
hepatitis C, and mild depression was also noted for which 
anti-depressant medication was prescribed, and he was 
referred for psychiatric treatment.  When examined the 
following week, at the end of May, the veteran weighed 172 
pounds and he denied nausea, vomiting, and jaundice.  
Laboratory test results at that time were high SGOT, SGPT, 
LDH, and Amylase.  

When seen in July 2001, it was noted that the veteran had 
weighed 206 pounds when seen in June 2001 (and weighed 172 
pounds at the end of May 2001).  VA medical records indicate 
that, in July 2001, he underwent a liver biopsy that 
diagnosed chronic hepatitis C, likely stage 2-3 cirrhosis.  
The veteran elected to start treatment with Rebetron.  

An August 2001 ultrasound of the veteran's right upper 
quadrant showed it was slightly enlarged with no masses, 
ductal dilatation, or abnormal echogenicity.  In September 
2001, evidence of cirrhosis shown by ultrasound was noted.  

In September 2001, a VA medical record indicates that the 
veteran complained of depression.  He had suffered from 
dysphagia for a few years, with solids only.  He had reflux 
symptoms with a bitter taste in his mouth.  He denied 
odonyphagia.  He weighed 175 pounds. 

When seen in October 2001, VA records indicate that the 
veteran had no evidence of ascites.  His abdomen was soft and 
his liver and spleen were not palpable.  It was noted that an 
ultrasound found the liver was slightly enlarged in size.  
The impression was chronic hepatitis C, likely stage 2-3 
based upon the liver biopsy that was an inadequate sample.  
Treatment options were discussed, and the veteran elected to 
start treatment with Rebetron.  

In December 2001, VA medical records indicate that an upper 
GI series showed evidence of marked gastroesophageal reflux 
with no strictures or masses.  It was noted that he was to 
start treatment in January.  

According to May 1, 2002, VA medical records, the veteran had 
moderate to severe HCV (hepatitis C virus) disease that 
resulted in cirrhosis which had fluctuated between Child A 
and Child B cirrhosis.  He had a history of ascites, 
currently controlled on aldactone, and had multiple CT scans 
and ultrasounds, all suggestive of cirrhosis.  A GI 
consultation record indicates that the veteran weighed 160.8 
pounds.  The assessment was Child A cirrhosis related to 
hepatitis C virus, for which the veteran received one month 
of Interferon and Ribavirin.  Laboratory test results were 
within normal limits but the veteran tolerated the medication 
poorly, otherwise, and he was afraid of taking aspirin.  He 
was advised to continue taking the anti-viral therapy.  There 
was no need for an esophagogastroduodenoscopy (EGD) to rule 
out varices since there was no upper GI bleeding and the 
veteran took prescribed medication.

In December 2002, the veteran suffered a stroke, according to 
a December 2002 private hospital discharge summary.  When 
examined on admission, it was noted that the veteran's past 
medical history included GERD (gastroesophageal reflux 
disease), and hepatitis C virus infection, and extensive 
abdominal wall surgery in 1973 due to a gunshot injury, and 
resection of the intestine secondary to gangrene.  Diagnostic 
test results indicated that a comprehensive panel revealed no 
significant abnormality.  Liver function tests revealed total 
bilirubin of 1.4, and otherwise normal liver enzymes.  The 
veteran's total CK (creatine kinase) was 149 and his 
coagulation profile was unremarkable.  A urinalysis showed no 
significant abnormality.  The assessment at that time 
included hepatitis C in a patient with normal liver function 
tests currently. According to the discharge summary, 
secondary discharge diagnoses included hepatitis C virus 
infection as a result of blood transfusion.

In a June 2003 rating decision, the RO awarded a 50 percent 
evaluation for the veteran's multiple gastrointestinal (GI) 
adhesions of the small bowel secondary to exploratory 
laparotomies, multiple jejunal perforations, and hepatitis C 
with cirrhosis, under Diagnostic Code 7301-7312, effective 
from May 1, 2002.

Private hospital records, dated from June to July 2003, 
reflect that the veteran was hospitalized in June with a 
history of abdominal distention, bloating, and severe 
hyponatremia.  According to a GI consultation report, he 
complained of abdominal discomfort and pain for several 
weeks.  It was noted that he was diagnosed with medication-
induced hyponatrernia.  He was on Neurontin that caused 
elevation of ADH (antidiuretic hormone) level, and developed 
hyponatremia.  There was also a question of the underlying 
cirrhosis contributing to hyponatremia.  

On examination, the veteran was alert and oriented.  He 
denied any nausea or vomiting, diarrhea, or constipation.  He 
complained of vague abdominal discomfort and bloating that 
was occasionally so severe he was unable to put his clothes 
on or even lie in bed.  He reported that VA had performed an 
endoscopy last year but he did not know the results.  He had 
a good appetite, and denied any fever or chills.  He gave a 
history of about a 50 to 60 pound weight loss in the last 4 
or 5 years.  It was noted that VA had diagnosed hepatitis C, 
and he took Interferon for about eight months but stopped 
after having a second stroke.  A review of systems was 
negative for dysphagia, odynophagia, and heartburn.  There 
was no history of diarrhea or constipation, hematemesis, 
melena, or hematoxhezia.  The veteran denied urinary 
symptoms, or history of headache or vision problems.  The 
veteran's past medical history was positive for GERD that was 
under control.  He continued to be in status hepatitis-C 
positive.  There was no abdominal tenderness or distention 
and no mass palpated.  Bowel sounds were normal.  Results of 
an abdominal ultrasound were unremarkable.  The veteran's 
gallbladder was reported normal.  It was noted that there did 
not appear to be any acute GI problem, but, based on the 
veteran's history and examination, further tests were 
ordered.

While he was hospitalized, an abdominal CT scan performed in 
June 2003 showed fatty infiltration in the liver without 
evidence of focal mass or intrahepatic ductal dilation.  A 
July 2003 imaging report of an abdominal magnetic resonance 
image (MRI) indicates the veteran's liver, gallbladder, and 
biliary ducts were normal.  The impression was the appearance 
of the pancreas was compatible with pancreatitis and no 
apparent masses in or near the pancreatic head were seen, 
suggesting that findings seen on an earlier CT were related 
to the duodenum.  A July 2003 private medical record 
indicates that the veteran was diagnosed with chronic 
cholecystitis with cholelithiasis underwent a laparoscopic 
cholecystectomy.  His gallbladder was removed.

The July 2003 discharge summary indicates the veteran's 
diagnoses included hyponatremia, resolved, biliary 
pancreatitis, resolved, status post laparoscopic 
cholecystectomy.

The veteran again underwent VA examination in December 2004.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran's main complaint 
was fatigue.  He said he was so chronically fatigued and had 
no energy - "all the time he cannot do anything".  The last 
year he had been found to be HCVRNA positive, and a liver 
biopsy performed in July 2001 showed fibrosis.  Along with 
chronic fatigue, the veteran also complained of pruritius for 
some years, and said he tended to bruise easily.  He was 
treated with Interferon for eight months in 2002, and 
tolerated it poorly.  In addition to his chronic fatigue, the 
veteran's appetite was poor and he was unable to taste food.  
He had had no recent endoscopy, but had a normal colon in 
2000.  The veteran gave a history of GERD with regurgitation 
that occurred at least twice a week.  During those episodes 
of regurgitation, the veteran felt that his bowel contents 
came up into his mouth.  There was no history of hematemesis 
or melena, i.e., GI bleeding.  His appetite was poor although 
his bowel sounds were regular, and it was noted that he was 
bothered more by pains from his arthritis than from any 
abdominal pain.

On examination, the veteran was alert and oriented.  He 
weighed 182 pounds.  There was some yellowness of his sclera, 
but his bilirubin was normal.  There was no asterixis and 
there were no clinical signs of anemia, spider nevi, palmar 
erythema, Dupuytren's contracture, gynecomstia, or testicular 
atrophy.  The veteran's abdomen was soft and nontender with 
no evidence of masses.  His bowels were normal.  Laboratory 
test results showed the veteran was HCVRNA positive and it 
was noted that a recent MRI suggested evidence of liver 
cirrhosis.  The clinical impression was that the veteran's 
hepatitis C infection had resulted most likely from the 
multiple blood transfusions in 1973 and 1978.  It was noted 
that his symptoms were entirely consistent with chronic 
hepatitis C infection.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed of the August 2000 statement 
of the case (SOC), and by supplemental statements of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the May 2003 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected multiple GI adhesions of the small bowel secondary 
to exploratory laparotomies with multiple jejunal 
perforations and hepatitis C, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In view of the number of 
atypical instances, it is not expected that all cases will 
show all the findings specified.  38 C.F.R. § 4.21.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. §§ 
4.14; 4.113.

In turn, VA regulation provides that ratings under Diagnostic 
Codes (DCs) 7301 to 7329, inclusive; 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  
Rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
warranted by the overall severity.  See 38 C.F.R. § 4.114.

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2004)). 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (although a liberalizing 
regulation cannot be applied retroactively unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim); 38 U.S.C.A. § 5110(g) (West 2002).

Therefore, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 2000.  The August 2000 SOC and the 
April 2002 SSOC evaluated the veteran's claim using the old 
regulations.  In May 2003 and January and December 2004, the 
RO issued SSOCs that evaluated the veteran's claim using the 
new regulations.  The Board notes that the RO considered the 
new rating criteria in its May 2003 SSOC rating decision that 
awarded 50 percent disability evaluation under the rating 
criteria effective prior to July 2, 2001.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. at 384.

The veteran's service-connected GI disability was most 
recently evaluated by the RO under DC 7301-7312.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Significantly, new criteria for the evaluation of 
hepatitis C are now found under 38 C.F.R. § 4.114, DC 7354 
(2003).

Under the old regulations, effective prior to July 2, 2001, 
cirrhosis of the liver, 38 C.F.R. § 4.114, Diagnostic Code 
7312 (2001), and infectious hepatitis, Diagnostic Code 7345 
(2001), could not be combined.  If a veteran had both 
conditions, a single evaluation was assigned under the 
diagnostic code that reflected the predominant disability 
picture, and the rating was raised to the next higher level 
if the overall disability warranted.  38 C.F.R. § 4.114.  
Thus, rating the veteran's hepatitis with cirrhosis under the 
old rules requires distinguishing the predominant disorder 
and then assessing the overall disability picture to 
determine whether the next higher rating is warranted.  
Evaluating each condition under its rating criteria to see 
which results in the higher rating is a rational scheme for 
determining the predominant condition, which is applied in 
this decision.

Under the current rules for evaluating hepatitis C, cirrhosis 
of the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under Diagnostic Code 7354 and under 
the code for a sequela, e.g., DC 7312. 38 C.F.R. § 4.114, DC 
7354 note (1) (2004), effective July 2, 2001.  Thus, rating 
of the veteran's hepatitis C with cirrhosis under the new 
rules requires carefully distinguishing the signs and 
symptoms of each and rating each accordingly.

The record reflects that the veteran's service-connected 
multiple GI adhesions of the small bowel secondary to 
exploratory laparotomies, multiple jejunal perforations, and 
hepatitis C with cirrhosis, is evaluated as 30 percent 
disabling prior to May 1, 2002, under DC 7301, and as 50 
percent disabling, thereafter, under 38 C.F.R. § 4.114, 
Diagnostic Code 7301-7312. 

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
DCs 7312 and 7345; additionally, the provisions of 38 C.F.R. 
§ 4.112, prior to July 2, 2001, concerning weight loss, are 
applicable to this issue and have been changed.  Minor weight 
loss or greater losses of weight for periods of brief 
duration are not considered of importance in rating.  38 
C.F.R. § 4.112 (2001), effective prior to July 2, 2001.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  
Id. In evaluating weight loss generally, consideration will 
be given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  Id.  The use of the 
term "inability to gain weight" indicates that there has 
been a significant weight loss with inability to regain it 
despite appropriate therapy.  Id.

Under the current regulations, effective July 2, 2001, VA 
revised section 4.112, pertaining to weight loss.  38 C.F.R. 
§ 4.112 (2004), effective July 2, 2001.  The revised version 
of § 4.112 adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under section 
4.114.  Under the revised regulation:

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained over three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.

38 C.F.R. § 4.112 (2004).

Under the old and current versions of 38 C.F.R. § 4.114, 
Diagnostic Code 7301, which evaluates adhesions of the 
peritoneum, 30 percent rating is assigned for moderately 
severe adhesions of peritoneum with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent prolonged episodes of pain.  38 C.F.R. § 4.114, DC 
7301 (2004), effective prior to and after July 2, 2001.  A 
50 percent rating, the highest rating assignable, 
contemplates severe disability manifested by definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea, or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  Id.

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious (intra-
abdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  Id.

Under old regulations, effective prior to July 2, 2001, for 
DC 7345, which evaluates hepatitis C, a 30 percent rating was 
assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.114, DC 7345 (2001), 
effective prior to July 2, 2001.  A 60 percent evaluation was 
warranted for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Id.  Finally, a 100 percent rating was assigned 
for marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disability symptoms requiring rest therapy.  
Id.

Under the current regulations effective July 2, 2001, DC 
7354, for evaluating hepatitis C, reflects that a 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  38 C.F.R. §§ 4.114, DC 7354 (2004), effective July 
2, 2002.

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

For purposes of rating hepatitis C, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7354 Note (2) (2004).

Under the old criteria, moderate cirrhosis of the liver; with 
dilation of superficial abdominal veins, chronic dyspepsia, 
slight loss of weight or impairment of health warranted a 30 
percent evaluation was warranted, under DC 7312 (2001), 
effective prior to July 2, 2001.  Moderately severe cirrhosis 
with liver definitely enlarged with abdominal distention due 
to early ascites and with muscle wasting and loss of strength 
rate warranted a 50 percent evaluation.  Severe cirrhosis 
with ascites requiring infrequent tapping, or recurrent 
hemorrhage from esophageal varices, aggravated symptoms and 
impaired health warranted a 70 percent evaluation.  
Pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping warranted 
a 100 percent evaluation.  Id 

Under the current rating criteria, effective July 2, 2001, 
cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis is rated as 
10 percent disabling with symptoms such as weakness, 
anorexia, abdominal pain, and malaise rate.  38 C.F.R. § 
4.114, Diagnostic Code 7312 (2004), effective July 2, 2001.  
A 30 percent evaluation is warranted with portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss rate.  History of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis) 
warrants a 50 percent evaluation.  History of two or more 
episodes of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks warrants a 70 
percent evaluation.  Generalized weakness, substantial weight 
loss, and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis) warrants a 100 percent rating.  Note: For 
evaluation under DC 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  Id.

1.  Weight Loss

The record is somewhat sparse for determining either the 
veteran's "particular predominant weight pattern" (old 
rule), or his "baseline weight" (new rule).  The record 
reflects that he has been wheel chair bound since 1978 and it 
is a bit difficult to determine his "predominant weight" 
for a substantial time before the diagnosis of hepatitis C.  
It seems rational to take the veteran's documented weight 
from August 1996 to November 1998 as his predominant or 
baseline weight, because it fluctuated over a range of 
approximately 15 percent of his highest weight during that 
time, and November 1998 appears to be the onset of weight 
loss.  His predominant or average weight during that time was 
175 pounds.  The rate of weight loss fluctuated from 177 
(January 2000), to 184.5 (March 2000) to 169.1 (May 2000), a 
loss of 16 pounds or approximately 10 percent, from his 
predominant or baseline weight.  But he weighed 176 pounds 
(in November 2000), 183.9 (in February 2001), and 174.3 
pounds (in April 2001), less than a 10 percent drop from his 
predominant or baseline weight.  The veteran weighed 175 in 
September 2001, but, in May 2002, he weighed 160.8, a drop of 
17 pounds, or approximately 10 percent from his predominant 
or baseline weight.  The 50- to 60-pound loss he reported in 
June 2003, when privately hospitalized, was not documented at 
that time.  He weighed 182 in December 2004, approximately 5 
percent more than his predominant or baseline weight.  At 
that time the VA examiner reported that the veteran had a 
poor appetite.

Clearly, the veteran had some fluctuation in weight loss, 
although not a substantial or major weight loss of sufficient 
duration to qualify for an increased evaluation under the old 
or new regulations.

2.  Rating in Excess of 30 Percent for the Period from
January 27, 2000, to April 30, 2002

Nevertheless, giving the veteran the benefit of the doubt, 
upon review of the objective medical evidence for the period 
of question, the Board is of the opinion that the evidence is 
at least in equipoise as to whether a 60 percent evaluation 
is warranted under Diagnostic Code 7345, as in effect prior 
to July 2, 2001.  While it was determined in May 2002 that an 
EGD was not warranted, in July 2001 a liver biopsy showed 
chronic hepatitis C, likely stage 2-3 cirrhosis, which was 
treated with Rebetron, that the veteran tolerated poorly.  
Mild depression was noted in May 2001, and, in September 
2001, the veteran complained of both depression and some 
dysphagia for several years and had reflux symptoms.  In 
December 2001, an upper GI series showed marked GERD.  
Moreover, the May 1, 2002, VA clinical record describes the 
veteran's history of ascites, controlled with medication.

In sum, the Board is of the opinion that the veteran's 
collective symptomatology more closely approximates a 60 
percent evaluation, under the criteria effective prior to 
July 2, 2001, based upon the severity of the overall 
disability that would meet the criteria under Diagnostic Code 
7345, as in effect prior to July 2, 2001.  The veteran had 
documented instances of gastrointestinal disturbance, some 
weight fluctuation, and depression.  The diagnosis of 
cirrhosis is indicative of at least moderate liver damage.  
The veteran is shown to have been prescribed an 
antidepressant during this period.  Thus, the Board believes 
a 60 percent evaluation is warranted under DC 7345 for the 
period from January 27, 2000, to May 1, 2002.  

However, a rating in excess of 60 percent is not warranted.  
The medical evidence does not show marked liver damage and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more times a year, 
accompanied by disabling symptoms requiring rest therapy, as 
required by 38 C.F.R. § 4.114, Diagnostic Code 7345, 
effective prior to July 2, 2001.  The medical evidence does 
not show near-constant debilitating symptoms such as to 
warrant a 100 percent evaluation under the regulations 
currently in effect.  38 C.F.R. § 4.114, DC 7354.  

Nor is there evidence of severe cirrhosis with ascites 
requiring infrequent tapping, or recurrent hemorrhage from 
esophageal varices such as to warrant a 70 percent evaluation 
under DC 7312, as effective prior to July 2001.  There is no 
medical evidence of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy such as to warrant a 70 percent evaluation under 
the current regulations that is not already contemplated in 
the currently assigned evaluation, under DC 7312, effective 
on and after July 2, 2001.

A rating in excess of 50 percent is not available in the 
Rating Schedule under Diagnostic Code 7301.  

Thus, we coinclude that a 60 percent evaluation is warranted 
for the veteran's multiple gastrointestinal adhesions of the 
small bowel secondary to exploratory laparotomies, multiple 
jejunal perforations, and hepatitis C with cirrhosis under 
38 C.F.R. § 4.114, Diagnostic Code 7345, effective prior to 
July 2, 2001.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent.

3.  Rating in Excess of 50 Percent for the Period
from May 1, 2002

For the period from May 1, 2002, and again giving the veteran 
the benefit of the doubt, the Board is of the opinion that 
the evidence continues to be in equipoise as to whether a 
higher rating is warranted.  Resolving reasonable doubt in 
the veteran's favor, the Board is of the opinion that a 60 
percent evaluation for the service-connected GI disability is 
warranted.  In May 1, 2002, the objective medical evidence 
reflects that the veteran was diagnosed with moderate to 
severe hepatitis C virus, which resulted in cirrhosis that 
fluctuated.  He had a history of ascites and weighed 160.8 
pounds, a loss of 10 percent below his baseline weight.  
Although the veteran was taking Interferon and tolerating it 
poorly, medical specialists advised that he continue taking 
it, but it was discontinued when he had a second stroke in 
December 2002.  

The medical evidence further reveals that in June 2003 the 
veteran was hospitalized for complaints of abdominal 
distention, bloating, and severe hyponatremia, that was 
diagnosed with medication-induced hyponatremia, and there was 
a question of the underlying cirrhosis contributing to 
hyponatremia.  He had GERD and underwent a cholecystectomy.  
During his December 2004 VA examination, the veteran 
complained of such chronic fatigue that he was unable to do 
anything.  He bruised easily and had suffered with pruritus 
for several years.  His appetite was poor and he was unable 
to taste food, although he weighed 182.  He complained of 
GERD with regurgitation that occurred at least twice a week.  
It was noted that the veteran's symptoms were entirely 
consistent with chronic hepatitis C infection.  

Upon review of the evidence it is the Board's opinion that 
the veteran's symptomatology more closely approximates a 60 
percent evaluation under the regulations effective prior to 
July 2, 2001, for Diagnostic Code 7345.  The benefit of the 
doubt is resolved in the veteran's favor.  The veteran has 
reported nearly constant fatigue, gastrointestinal 
disturbance, and abdominal pain, variously attributed to 
cholelithiasis.  However, cirrhosis of the liver was thought 
to possibly contribute to the hyponatremia, for which the 
veteran was hospitalized in June 2003.  

Under the regulations effective prior to July 2, 2001, a 
rating in excess of 60 percent for the period from May 1, 
2002, is not warranted as there medical evidence does not 
show marked liver damage and marked GI symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.

Under the current regulations, under DC 7354, the medical 
evidence reflects that the veteran meets some but not all the 
criteria for a 60 percent evaluation.  That is, in 2004 he 
report near constant fatigue (daily fatigue) and loss of 
appetite, but anorexia with substantial weight loss was not 
reported nor was there evidence of nausea or vomiting, 
although the veteran did complain of arthritis pains.   

There is no evidence of severe cirrhosis with ascites 
requiring infrequent tapping, or of recurrent hemorrhage from 
esophageal varices such as to warrant a 70 percent evaluation 
under 38 C.F.R. § 4.114, DC 7312, effective prior to July 
2001.  Nor is there medical evidence of two or more episodes 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy such as to warrant a 70 percent 
evaluation under the current regulations, not already 
contemplated by the currently assigned evaluation under DC 
7312, as effective July 2, 2001.

A rating in excess of 50 percent is not available under 
Diagnostic Code 7301.  

In view of the foregoing, a 60 percent evaluation is 
warranted for the veteran's service-connected multiple 
gastrointestinal adhesions of the small bowel secondary to 
exploratory laparotomies, multiple jejunal perforations and 
hepatitis C with cirrhosis.  38 C.F.R. § 4.114, Diagnostic 
Code 7345, effective prior to July 2, 2001.  The benefit of 
the doubt has been resolved in the veteran's favor to this 
extent.



ORDER

For the period from January 27, 2000, to April 30, 2002, a 60 
percent rating is granted for multiple gastrointestinal 
adhesions of the small bowel secondary to exploratory 
laparotomies, multiple jejunal perforations, and hepatitis C 
with cirrhosis. 

For the period from May 1, 2002, a 60 percent rating is 
granted for multiple gastrointestinal adhesions of the small 
bowel secondary to exploratory laparotomies, multiple jejunal 
perforations, and hepatitis C with cirrhosis. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


